Title: To George Washington from Thomas Jefferson, 16 April 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis [Md.] April. 16. 1784

I received your favor of the 8th inst. by Colo. Harrison. the subject of it is interesting, and, so far as you have stood connected with it, has been matter of anxiety to me: because whatever may be the ultimate fate of the institution of the Cincinnati, as in it’s course it draws to it some degree of disapprobation I have wished to see you stand on ground separated from it; & that the character which will be handed to future ages at the head of our revolution may in no instance be compromitted in subordinate altercations, the subject has been at the point of my pen in every letter I have written to you; but has been still restrained by a reflection that you had among your friends more able counsellors, and in yourself one abler than them all. your letter has now rendered a duty what was before a desire, and I cannot better merit your confidence than

by a full & free communication of facts & sentiments as far as they have come within my observation.
When the army was about to be disbanded, and the officers to take final leave, perhaps never again to meet, it was natural for men who had accompanied each other through so many scenes of hardship, of difficulty & danger, who in a variety of instances must have been rendered mutually dear by those aids & good offices to which their situations had given occasion, it was natural I say for these to seize with fondness any proposition which promised to bring them together again at certain & regular periods, and this I take for granted was the origin & object of this institution: and I have no suspicion that they forsaw, much less intended those mischeifs which exist perhaps in the forebodings of politicians only. I doubt however whether in it’s execution it would be found to answer the wishes of those who framed it, & to foster those friendships it was intended to preserve, the members would be brought together at their annual assemblies no longer to encounter a common enemy, but to encounter one another in debate & sentiment, something I suppose is to be done at these meetings, & however unimportant, it will suffice to produce difference of opinion, contradiction & irritation, the way to make friends quarrel is to pit them in disputation under the public eye. an experience of near twenty years has taught me that few friendships stand this test; and that public assemblies, where everyone is free to speak & to act, are the most powerful looseners of the bonds of private friendship. I think therefore that this institution would fail of it’s principal object, the perpetuation of the personal friendships contracted thro’ the war.
The objections of those opposed to the institution shall be briefly sketched; you will readily fill them up. they urge that it is against the Confederation; against the letter of some of our constitutions; against the spirit of them all—that the foundation, on which all these are built, is the natural equality of man, the denial of every preeminence but that annexed to legal office, & particularly the denial of a preeminence by birth: that however, in their present dispositions, citizens might decline accepting honorary instalments into the order, a time may come when a change of dispositions would render these flattering; when a well directed distribution of them might draw into the

order all the men of talents, of office & wealth, and in this case would probably procure an ingraftment into the government: that in this they will be supported by their foreign members, & the wishes & influence of foreign courts: that experience has shewn that the hereditary branches of modern governments are the patrons of privilege & prerogative, & not of the natural rights of the people, whose oppressors they generally are: that besides these evils which are remote, others may take place more immediately: that a distinction is kept up between the civil & military which it is for the happiness of both to obliterate: that when the members assemble they will be proposing to do something, and what that something may be will depend on actual circumstances: that being an organized body, under habits of subordination, the first obstructions to enterprize will be already surmounted: that the moderation & virtue of a single character has probably prevented this revolution from being closed as most others have been by a subversion of that liberty it was intended to establish: that he is not immortal, & his successor or some one of his successors at the head of this institution may adopt a more mistaken road to glory.
What are the sentiments of Congress on this subject, & what line they will pursue can only be stated conjecturally. Congress as a body, if left to themselves will in my opinion say nothing on the subject, they may however be forced into a declaration by instructions from some of the states or by other incidents, their sentiments, if forced from them, will be unfriendly to the institution, if permitted to pursue their own tract, they will check it by side blows whenever it comes in their way, & in competitions for office on equal or nearly equal ground will give silent preferences to those who are not of the fraternity, my reasons for thinking this are 1. the grounds on which they lately declined the foreign order proposed to be conferred on some of our citizens. 2. the fourth of the fundamental articles of constitution for the new states. I inclose you the report, it has been considered by Congress, recommitted & reformed by a Committee according to the sentiments expressed on other parts of it, but the principle referred to having not been controverted at all, stands in this as in the original report, it is not yet confirmed by Congress. 3. private conversations on this subject with the members, since the receipt of your letter I have taken

occasion to extend these; not indeed to the military members, because being of the order delicacy forbade it; but to the others pretty generally: and among these I have found but one who is not opposed to the institution, & that with an anguish of mind, tho’ covered under a guarded silence, which I have not seen produced by any circumstance before. I arrived at Philadelphia before the separation of the last Congress, & saw there & at Princeton some of it’s members not now in delegation. Burke’s peice happened to come out at that time which occasioned this institution to be the subject of conversation. I found the same impression made on them which their successors have received. I hear from other quarters that it is disagreeable generally to such citizens as have attended to it, & therefore will probably be so to all when any circumstance shall present it to the notice of all.
This Sir is as faithful an account of sentiments & facts as I am able to give you. you know the extent of the circle within which my observations are at present circumscribed, and can estimate how far, as forming a part of the general opinion, it may merit notice, or ought to influence your particular conduct, it remains now to pay obedience to that part of your letter which requests sentiments on the most eligible measures to be pursued by the society at their next meeting. I must be far from pretending to be a judge of what would in fact be the most eligible measures for the society. I can only give you the opinions of those with whom I have conversed, & who, as I have before observed, are unfriendly to it. they lead to these conclusions. 1. if the society proceeds according to it’s institution, it will be better to make no applications to Congress on that subject, or on any other in their associated character. 2. if they should propose to modify it so as to render it unobjectionable, I think this would not be effected without such a modification as would amount almost to annihilation; for such would it be to part with it’s inheritability, it’s organisation & it’s assemblies. 3. if they should be disposed to discontinue the whole it would remain with them to determine whether they would chuse it to be done by their own act only, or by a reference of the matter to Congress, which would infallibly produce a recommendation of total discontinuance.
You will be sensible, Sir, that these communications are without

all reserve. I suppose such to be your wish, & mean them but as materials, with such others as you may collect, for your better judgment to work on. I consider the whole matter as between ourselves alone, having determined to take no active part in this or any thing else which may lead to altercation, or disturb that quiet & tranquillity of mind to which I consign the remaining portion of my life. I have been thrown back by events on a stage where I had never more thought to appear, it is but for a time however, & as a day labourer, free to withdraw or be withdrawn at will, while I remain I shall pursue in silence the path of right: but in every situation public or private shall be gratified by all occasions of rendering you service & of convincing you there is no one to whom your reputation & happiness are dearer than to Sir your most obedient & most humble servt

Th: Jefferson

